Citation Nr: 0003587	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  94-19 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to increased disability evaluation for 
lumbosacral strain with degenerative disc disease, currently 
evaluated as being 20 percent disabling.

2.  Entitlement to a compensable disability evaluation for 
metatarsal calluses of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from December 1984 to April 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The disability caused by lumbosacral strain with 
degenerative disc disease is currently manifested by pain, 
objective evidence of pain on motion, muscle spasms, 
degenerative disc disease, numbness and paresthesias in the 
lower extremities.

3.  The metatarsal calluses of the veteran's left foot are 
currently asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability evaluation for 
lumbosacral strain with degenerative disc disease have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5293 
(1999). 

2.  The criteria for a compensable disability evaluation for 
metatarsal calluses of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.20, 4.71, Diagnostic Code 5299-
5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal arises from an October 1993 rating 
decision in which the RO granted service connection for 
lumbosacral strain and assigned an initial noncompensable 
disability evaluation effective from April 11, 1992.  In the 
same rating decision, the RO also granted the veteran service 
connection for and assigned a noncompensable evaluation for 
metatarsal calluses of the left foot, with an effective date 
of April 11, 1992.  The veteran alleges that the evaluations 
initially assigned his back and left foot disabilities should 
be increased to reflect more accurately the severity of his 
symptomatology.  When a veteran disagrees with the initial 
evaluation assigned following a grant of service connection, 
separate evaluations may be assigned for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Accordingly, the Board is to consider 
the entire period of the veteran's disability in order to 
provide for the possibility of staged ratings.

The veteran's assertion of an increase in the severity of his 
back and left foot symptomatology is sufficient to establish 
a well-grounded claim for higher evaluations pursuant to 
38 U.S.C.A. § 5107 (West 1991).  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994);  Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  Having examined the record in support of 
this claim, the Board also finds that the VA has obtained and 
fully developed all relevant evidence necessary for the 
equitable disposition of the veteran's claims. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making a disability evaluation.  38 C.F.R. § 4.1 (1999).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has emphasized that when 
assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  38 C.F.R. § 4.40 
(1999).  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimal compensable rating for 
the joint.  38 C.F.R. § 4.59 (1999).

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative disc disease, currently evaluated as being 
20 percent disabling.

The RO has evaluated the veteran's lumbosacral strain as 
being 20 percent disabling pursuant to DC 5295.  DC 5295 
provides for a 20 percent evaluation for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation is appropriate for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  In evaluating this appeal, the Board has also 
considered Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 
5290, 5291, 5292, 5293, and 5294.  The Board finds that the 
required manifestations for evaluation under Diagnostic Codes 
5285 (residuals of fractured vertebra), 5286-5289 (ankylosis 
of the spine), 5290-5291 (limitation of motion of the 
cervical and dorsal spine), and 5294 (sacro-iliac injury and 
weakness) are not applicable, as the presence of the 
aforementioned disorders have not been demonstrated by the 
record.  However, the Board finds that Diagnostic Codes 5292 
and 5293 are applicable and should be considered in this 
case.  

Under DC 5292, a 20 percent evaluation is appropriate for 
moderate limitation of motion of the lumbar spine and a 40 
percent evaluation is warranted for severe limitation of 
motion of the lumbar spine.  DC 5293 provides for a 20 
percent evaluation for moderate intervertebral disc syndrome 
with recurring attacks; a 40 percent evaluation is warranted 
for severe syndrome, recurring attacks with intermittent 
relief; and a 60 percent evaluation is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

Service medical records show that the veteran injured his 
back lifting a bag of equipment in January 1986, and he 
continued to seek intermittent treatment for back pain during 
his period of active service.  In September 1992, the veteran 
underwent a VA examination.  The veteran presented with 
complaints of low back pain aggravated by heavy use, 
repetitive bending and lifting, weather changes, coughing and 
sneezing.  Physical examination showed no deformity of the 
spine, no increased kyphosis or scoliosis.  The veteran had 
forward flexion to 80 degrees and he could extend, bend and 
rotate to 10 degrees to the left and right.  X-rays of the 
lumbosacral spine revealed normal vertebral bodies, neural 
arches, sacro-iliac joints and disc spaces.  There was no 
evidence of arthritis.  The veteran was diagnosed with 
lumbosacral strain.  

VA hospitalization and outpatient treatment reports dated 
April 1993 to December 1993 reflect that the veteran 
continued to seek treatment for low back pain.  In September 
1993, the veteran sought treatment for low back pain 
radiating into the left buttock.  X-rays revealed bilateral 
sacralization of the lower lumbar vertebrae, but were 
otherwise unremarkable.  A November 1993 emergency room 
record shows that the veteran presented with severe low back 
pain with radiation of discomfort into the posterior aspect 
of both legs, but more so on the right.  Physical examination 
revealed tenderness over the lumbosacral paraspinals, but no 
significant spasm.  It was indicated that the veteran had 
relatively good range of motion with flexion at the hip to 80 
degrees on the left and 70 degrees on the right before 
experiencing pain.  The veteran was diagnosed with chronic 
low back pain.  
In December 1993, the veteran sought treatment for low back 
pain and indicated that his pain was worsened with walking 
and sitting.  He also had numbness in his left leg and 
paresthesias in his left foot.

During a hearing held before the RO in Cleveland, Ohio in 
June 1994, the veteran testified that he had difficulty 
bending forward and to the side.  He also testified that he 
experienced back spasms with bending and had constant back 
pain.
 
By decision dated in September 1994, the Hearing Officer 
increased the veteran's disability evaluation to 10 percent.  
In November 1998, the veteran was afforded another VA 
examination.  At that time, the veteran gave a long history 
of back pain and indicated that he had experienced multiple 
recurrent episodes of straining since approximately 1991.  He 
described experiencing chronic pain, weakness, stiffness and 
fatigability.  He indicated that prolonged sitting and 
walking increased his back pain as did changes in the 
weather.  He also stated that he experienced flare-ups of 
acute back pain approximately twice a year associated with 
leg pain and paresthesias into the right leg.  Physical 
examination revealed that the veteran had an awkward, painful 
station and gait.  The veteran was able to rise onto his toes 
and heels by holding on for support.  Standing, bending and 
twisting were painful, and the examiner noted that the 
veteran's whole motion was painful.  The veteran had forward 
flexion to 40 degrees, extension to neutral, and bending and 
rotating to 20 degrees all secondary to pain.  The veteran 
had tenderness and soreness and the examiner indicated that 
the veteran had muscle spasms over the lumbosacral junction 
and right leg pain due to an acute flare-up.  X-rays revealed 
minimal degenerative arthritic changes of the fifth lumbar 
vertebral body with narrowed disc space between the fifth and 
lower lumbar vertebral body.  The examiner opined that the 
veteran's disc disease caused limited motion and 
fatigability.  Specifically, the veteran is unable to sit, or 
stand for a prolonged amount of time and he is unable to 
engage in repetitive bending or lifting.  Additionally, 
during a flare-up the veteran's abilities to walk, climb, 
squat, crawl, twist and bend are limited.  The veteran was 
diagnosed with lumbosacral strain with degenerative disc 
disease.  By rating decision dated March 1999, the RO 
continued the veteran's 10 percent disability evaluation and 
recharacterized the veteran's disability as lumbosacral 
strain with degenerative disc disease.

Based on a careful review of the aforementioned evidence, the 
Board finds that the veteran is entitled to a 40 percent 
disability evaluation pursuant to DC 5293.  Muscle spasms 
have been noted and the veteran has reported numbness and 
paresthesias in his lower extremities.  The veteran has also 
described experiencing temporary flare-ups of low back pain 
approximately twice a year.  Additionally, it has been noted 
that the veteran has painful motion, limited motion and 
fatigability all caused by his degenerative disc disease.  
Although the veteran has been diagnosed with degenerative 
disc disease, no significant spinal or neuroforaminal 
stenosis has been noted.  There are no findings in the record 
of persistent significant neurological symptoms associated 
with the veteran's low back disability.  In the absence of 
symptoms compatible with a pronounced intervertebral disc 
syndrome, the Board finds that a 40 percent disability 
evaluation is appropriate under DC 5293. 

The Board has also specifically reviewed the record to 
determine the extent of the veteran's limitation of range of 
motion as well as the functional impairment that can be 
attributed to pain and weakness.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999);  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Indeed, VA examinations have specified that the veteran's 
back disability was accompanied by pain when performing range 
of motion testing, and it has been indicated that the 
veteran's degenerative disc disease causes limited motion and 
fatigability.  While it is clear from the record that the 
veteran suffers pain associated with his low back disability, 
as well as loss of range of motion of the lumbar spine, there 
is no objective evidence, such as disuse atrophy or 
fatigability, to indicate that the veteran's low back 
symptoms, including pain and weakness, results in any 
additional limitation of function, including limitation of 
motion of the lumbar spine, to a degree that would support a 
disability rating in excess of 40 percent.  The Board would 
also note that a 40 percent evaluation corresponds with 
severe limitation of motion of the lumbar spine under 
Diagnostic Code 5292. 

Entitlement to a compensable disability evaluation for 
metatarsal calluses of the left foot.

The veteran also contends that he is entitled to a 
compensable evaluation for metatarsal calluses of the left 
foot.  By rating decision dated October 1993, the RO granted 
the veteran service connection for and assigned by analogy, a 
noncompensable evaluation for metatarsal calluses of the left 
foot pursuant to DC 5299-5284.  DC 5284 provides for a 10 
percent disability evaluation for moderate foot injuries, a 
20 percent evaluation is assignable for moderately severe 
foot injuries and a 30 percent disability evaluation is 
warranted for severe foot injuries.  
A note to DC 5284 provides that a 40 percent evaluation is 
assignable with actual loss of the use of the entire foot.  

Service medical records show that the veteran developed 
metatarsal calluses on the left foot during service.  A 
September 1992 VA examination report reflects that the 
veteran reported pain with prolonged walking-standing on his 
left foot due to metatarsal calluses.  The veteran denied 
using a cane or wearing an orthotic.  Physical examination of 
the left foot revealed metatarsalgia with metatarsal callus.  
The veteran was diagnosed with metatarsal calluses on the 
left foot. 
VA outpatient treatment records dated April 1993 to December 
1993 show that the veteran sought treatment for calluses on 
his left foot due to pain.  In April 1993, the veteran 
underwent debridement of his calluses.  

During a June 1994 hearing held before the RO in Cleveland, 
Ohio in June 1994, the veteran testified that he had calluses 
on the bottom of his left foot, which caused extreme pain 
with walking.

The veteran was afforded a second VA examination in November 
1998.  The examiner indicated that the veteran's left foot 
was totally asymptomatic and that the veteran had no 
difficulty standing, walking or engaging in any physical 
activities.  Physical examination was entirely normal and the 
veteran was able to rise onto his toes and heels.  He was 
diagnosed with a history of metatarsal calluses of the left 
foot, with no residuals.

Based on the foregoing evidence, the Board is satisfied that 
the veteran is not entitled to a disability evaluation in 
excess of 10 percent under DC 5284 for metatarsal calluses of 
the left foot.  The veteran currently has no residuals and 
his most recent examination was entirely normal.  Therefore, 
the preponderance of the evidence is against granting the 
veteran an evaluation in excess of 10 percent at this time 
for metatarsal calluses of the left foot.  

It follows that the reasonable doubt provisions of 38 
U.S.C.A. § 5107(b) do not otherwise permit a favorable 
resolution of this portion of the veteran's appeal.  The 
veteran may always advance a new claim for an increased 
rating should the severity of the disability increase in the 
future. 







ORDER

1.  A 40 percent disability evaluation for lumbosacral strain 
with degenerative disc disease is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

2.  A compensable disability evaluation for metatarsal 
calluses of the left foot is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

